Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 9/14/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/14/2021 is withdrawn.  Claim 9, directed to an invention no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed endoscope system comprising, inter alia, “a filter switching mechanism configured to be capable of changing a spectrum of the green light emitted from the light source to each of a first spectrum including a wavelength band that reaches an intermediate mucosal layer as a first layer within a mucous membrane of a living tissue, a second spectrum including a wavelength band that reaches a deep mucosal layer as a second layer deeper than the first layer within the mucous membrane, and a third spectrum including a wavelength band that reaches two layers, that is, the first layer and the second layer at one time, the first spectrum, the second spectrum, and the third spectrum being set to differ in penetration depth into the mucous membrane, in a wavelength band having a high absorbance by hemoglobin”.
Otterstrom discloses an “endoscope system (endoscopic camera arrangement 10; fig 1) comprising: a light source (light source 14) configured to generate violet light, blue light, green light, and red light ([0053] describes four LED light sources 130, 132, 134, and 136, specifically, a violet light 400-440nm, blue light, green light, and red light respectively); a filter switching mechanism configured to change a spectrum of the green light emitted from the light source to any one of a first spectrum (filter 145’ filters light from the third LED 134 - Green; fig 4; [0062] describes the filter applied to the Green LED) including a wavelength band (the specific center wavelength that comprises this wavelength band is defined by the applicant as 540 nm [0048, 0050] and therefore “a wavelength band” will be interpreted as having a center wavelength at 540 nm) that reaches an intermediate mucosal layer as a first layer within a mucous membrane of a living tissue ([0062] describes the filter 145’ where 540 nm is the center transmission wavelength).  However, Otterstrom does not teach changing a spectrum of the green light emitted from the light source to each of a first spectrum, a second spectrum, and a third spectrum, as claimed.  Therefore does not meet all of the limitations of the currently pending claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        
/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795